In The

                                Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-18-00471-CR
                               __________________

                     PARIS ANDRE THOMPSON, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 221st District Court
                     Montgomery County, Texas
                   Trial Cause No. 15-12-12977-CR
__________________________________________________________________

                           MEMORANDUM OPINION

      Arguing the judgment should be reversed because the trial court failed to

conduct an evidentiary hearing on his motion for new trial, Paris Andre Thompson

appeals a judgment finding him guilty of evading arrest or detention.1 Because

Thompson has not shown that he exercised due diligence to obtain an evidentiary



      1   See Tex. Penal Code Ann. § 38.04(b)(2).
                                         1
hearing on his motion, we hold he failed to properly preserve the only argument he

raises in the brief, so we affirm.

                                     Background

      In February 2016, a grand jury indicted Thompson for evading arrest or

detention. Thompson’s indictment includes an allegation claiming he used a vehicle

when committing the offense. The indictment also alleges that Thompson, when

committing the offense, used or exhibited the vehicle as a deadly weapon.

      Six months after Thompson was indicted, he reached a plea bargain with the

State. In carrying out his obligations under the plea agreement, Thompson judicially

admitted he was guilty of committing the offense, as alleged in the indictment. To

carry out the obligations the State agreed to as part of the bargain, the trial court

deferred adjudicating Thompson’s guilt and placed Thompson on community

supervision for a period of six years.

      In June 2018, the State moved to revoke the deferred-adjudication order the

court signed when placing Thompson on community supervision. The State’s

motion to revoke alleges that Thompson violated the court’s deferred-adjudication

order in thirteen specific ways. In November 2018, the trial court conducted a

hearing on the motion to revoke. In the revocation hearing, Thompson pleaded “not

true” to the allegations in the motion alleging that he had violated the terms in the

                                         2
court’s deferred-adjudication order. But after hearing evidence on the motion, the

trial court found ten of the allegations, as alleged in the State’s motion, were true.

After that, the parties presented the punishment evidence relevant to the punishment

that should be assessed in Thompson’s case. After hearing final argument, the court

found Thompson guilty of evading arrest or detention, revoked its deferred-

adjudication order, and sentenced Thompson to prison for five years. At the end of

the hearing, the trial court also found Thompson used or exhibited a deadly weapon

when committing the offense.

      After the trial court signed the judgment, Thompson moved for a new trial. In

his motion for new trial, Thompson alleged the attorney who represented him in his

revocation hearing had been ineffective because he had not “admonish[ed

Thompson] regarding the fact that a deadly weapon finding would increase his

sentence[.]” The motion for new trial is timely, as Thompson filed it within the

period defendants have to file post-judgment motions to overturn a judgment in

criminal cases. 2 Thompson’s attorney also attached his affidavit to the motion. In

the affidavit, Thompson’s trial attorney swore that, when he discussed the “offense

that was the basis of the Motion to Adjudicate Mr. Thompson[ʼs] Community


      2 Tex. R. App. P. 21.1(a) (in criminal cases, providing that a defendant may
file a motion for new trial no later than 30 days after the date the trial court
pronounced the defendant’s sentence).
                                        3
Supervision[,] I failed to discuss the import of the deadly weapon finding with Mr.

Thompson.”

      The record does not reflect whether Thompson’s attorney ever asked the trial

court for a hearing on his motion for new trial or in some other way brought the

motion to the court’s attention. Thompson’s motion includes an order, which the

trial court never signed, that the court might have used had the court for some reason

learned that Thompson had filed the motion and had the court, on its own initiative,

decided to set the matter for a hearing. That said, Thompson’s motion contains no

request for a hearing and ends with a prayer asking the trial court to “set aside the

judgment of conviction entered in this cause and order a new trial on the merits.”

      Simply put, nothing in the record shows the trial court ever saw or knew

Thompson had filed a motion for new trial. Seventy-five days after the day the trial

court pronounced Thompson’s sentence, the motion for new trial was overruled by

operation of law. 3

      In the brief Thompson filed to support his appeal, he argues that, had the trial

court conducted a hearing on his motion, he could have developed evidence showing

that his trial attorney provided him ineffective assistance of counsel. In the appeal,


      3 Tex. R. App. P. 21.8(c) (providing that a “motion not timely ruled on by
written order will be deemed denied” if the court has not ruled on it within 75 days
of the day the court sentenced the defendant in open court).
                                         4
the State filed a brief arguing the record fails to explain “how [Thompson’s] lack of

understanding regarding an affirmative deadly weapon finding prejudiced his case

or what he would have done differently had he known about the finding’s legal

significance.”

                                      Analysis

      A defendant does not have an absolute right to have the trial court grant a

hearing on a motion for new trial. 4 Under Texas law, “in the context of a motion for

new trial, the defendant must give the trial court actual notice that he timely filed a

motion for new trial” and that he wants the court to conduct a hearing on his motion.5

Thus, the defendant must present “the motion, along with a request for a hearing, . .

to let the court know that the defendant . . . would like a hearing on the motion.”6

      To preserve a complaint alleging the trial court failed to conduct a hearing on

a motion for new trial, the appellate record must show the defendant made the court

aware that he wanted the court to conduct a hearing on his motion.7 “The rationale

for this requirement is the same as that which supports preservation of error




      4 Rozell v. State, 176 S.W.3d 228, 230 (Tex. Crim. App. 2005).
      5 Id.
      6 Id.
      7 Id.

                                         5
generally: A trial court should not be reversed on a matter that was not brought to

the trial court’s attention.” 8

       Before reaching the merits of the parties’ arguments, the reviewing court must

ensure the defendant preserved his complaint when he was in the trial court before

it may reach it upon appeal.9 The rules of error preservation are in the Texas Rules

of Appellate Procedure, and in a criminal case, they require the defendant to produce

an appellate record that shows that, while the defendant was in the trial court, he

made “the trial court aware of his complaint, unless the specific grounds were

apparent from the context[.]” 10

       Here, nothing in the record suggests that Thompson ever made the court aware

that he wanted a hearing on his motion for new trial. Thompson did not specifically

request a hearing on his motion, and nothing in the record shows that he made the

trial court aware the motion for new trial was on file and that he wanted it heard. We

conclude Thompson’s complaint suggesting the trial court erred by failing to

conduct a hearing on his motion was not preserved for the purposes of an appeal. 11




       8 Id.
       9 Obella v. State, 532 S.W.3d 405, 407 (Tex. Crim. App. 2017).
       10 Tex. R. App. P. 33.1(a)(1)(A).
       11 See Obella, 532 S.W.3d at 407; Rozell, 176 S.W.3d at 230.

                                         6
                                     Conclusion

      Given Thompson’s failure to preserve his complaint for our review, the trial

court’s judgment is

      AFFIRMED.

                                                  _________________________
                                                       HOLLIS HORTON
                                                            Justice



Submitted on August 18, 2020
Opinion Delivered December 30, 2020
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       7